Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending in the present application.
Response to Amendment
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive.
It is true the in the Subject Matter Eligibility Examples: Abstract Ideas example 39 “creating a second training set” is given a lot of weight but in the present invention “training” is defined as being math.  Therefore the USC 101 rejection of mathematical concepts has been maintained.
Adding the term continuous does not overcome the USC 101 rejection.  All arguments are responded to in the body of the rejections below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts. This judicial exception is not integrated into a practical application because it is a mathematical model for analyzing and studying a continuous latent state for space distribution and optimization problem in a quantum system, without significantly more.
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a With the broadest reasonable interpretation of the claimed invention, claim 1 relates to a mathematical model for enhancing a discrete optimization problem by minimizing an objective function f which maps from a domain of discrete objects to numbers obtained from a continuous latent space. The hybrid quantum-classical computer may be any of the kinds of hybrid quantum-classical computers disclosed herein, and may include, for example: a quantum computing component comprising a plurality of qubits, and a classical computing component comprising at least one processor and a nontransitory computer-readable memory. The optimization problem to be solved by embodiments of the present invention can be phrased as minimizing some function f which maps from a domain of discrete objects to real numbers R obtained from a continuous latent space, subject to constraints of feasibility to map from the discrete space to the continuous latent space, and function to, to map from the continuous latent space to the discrete space, such that the resulting functions some satisfies objective functions.
The claimed invention is a mathematical model solving an optimization based on continuous latent variables in the design space with reasons as set.
As cited in the Courts, information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) ("an algorithm, or mathematical formula, is like a law of nature"); Gottschalk v. Benson, 409 U.S. 63 (1972) ("collecting information [and analysis], including when limited to particular content (which does not change its character as information)," and "analyzing information by steps people go through in their minds, or by mathematical algorithms, without more," are "within the realm of abstract ideas." Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, "[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible." Digitech, 758 F.3d at 1351, 1350 ("Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101").
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.	That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not integrate the cited features in the mathematical model into a real and practical application in order to generate a useful and real solution applied to the latent state space in a discrete optimization problem.
The quantum system uses well known, convention elements in classical computing and understood quantum elements in the system.
Alice/Mayo-Step 2 (Inventive Concept)

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of hybrid quantum classical computer which is recited at a high-level of generality (i.e., as a generic processor performing optimization) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim does not contain any inventive concept or additional element sufficient to transform the claimed abstract idea into a patent-eligible application.	The cited elements in the elements in the system are well-known, convention, and understood in the technical field. These computing elements, classical or quantum computation, are insufficient to transform the judicial exception into a real and useful solution for the practical application.
 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform optimization amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements are considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));

Claims 2-4 are related to a mathematical algorithm in order to determine a discrete optimization problem. It is nonstatutory subject matter.

Claims 5 and 6 are related to quantum states and classical state space. They are related to nonstatutory subject matter for the reason as set in the 101 rejection.
Claim 7 cites a hybrid quantum-classical computer for enhancing a discrete optimization problem by minimizing an objective function f which maps from a domain of discrete objects to numbers obtained from a continuous latent space, the hybrid quantum-classical computer comprising: a classical computing component comprising at least one processor and a non­ transitory computer-readable memory; and a quantum computing component comprising a plurality of qubits; wherein the non-transitory computer-readable memory of the classical computing component further comprises computer program instructions executable by the at least one processor to perform a method comprising: 

With the broadest reasonable interpretation of the claimed invention, claims 1 and 7 relate to a mathematical model for enhancing a discrete optimization problem by minimizing an objective function f which maps from a domain of discrete objects to numbers obtained from a continuous latent space. The hybrid quantum-classical computer may be any of the kinds of hybrid quantum-classical computers disclosed herein, and may include, for example: a quantum computing component comprising a plurality of qubits, and a classical computing component comprising at least one processor and a nontransitory computer-readable memory. The optimization problem to be solved by embodiments of the present invention can be phrased as minimizing some function f which maps from a domain of discrete objects to real numbers R obtained from a continuous latent space, subject to constraints of feasibility to map from the discrete space to the continuous latent space, and function fp, to map from the continuous latent space to the discrete space, such that the resulting functions satisfy
some objective functions.

The claimed invention is a mathematical model solving an optimization based on continuous latent variables in the design space with reasons as set.
As cited in the Courts, information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) ("an algorithm, or mathematical formula, is like a law of nature"); Gottschalk v. Benson, 409 U.S. 63 (1972) ("collecting information [and analysis], including when limited to particular content (which does not change its character as information)," and "analyzing information by steps people go through in their minds, or by mathematical algorithms, without more," are "within the realm of abstract ideas." Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail
Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, "[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible." Digitech, 758 F.3d at 1351, 1350 ("Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101").
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.	That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not integrate the cited features in the mathematical model into a real and practical application in order to generate a useful and real solution applied to the latent state space in a discrete optimization problem ..
The quantum system uses well known, convention elements in classical computing and understood quantum elements in the system.
Alice/Mayo-Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance In the second step of the Alice inquiry, 
The claim does not contain any inventive concept or additional element sufficient to transform the claimed abstract idea into a patent-eligible application.	The cited elements in the elements in the system are well-known, convention, and understood in the technical field. These computing elements, classical or quantum computation, are insufficient to transform the judicial exception into a real and useful solution for the practical application.
Claim 7 is nonstatutory subject matter.
The cited features are related to latent space data as sample output. It is nonstatutory subject matter for the reason as set.
It is related to an optimal design problem and design criteria for the design space. It is nonstatutory subject matter for the reason as set in the rejection.
Claims 8-12 are related to the optimal design model. The cited features are
related to abstract model (concept) for the analysis and finding an optimal solution for the design problem state space design in computation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123